Camp Achraf (written declaration)
Written declaration No 0075/2010, presented by Alejo Vidal-Quadras, Stephen Hughes, Kristiina Ojuland, Søren Bo Søndergaard and Struan Stevenson, on Camp Ashraf, has been signed by more than a majority of Parliament's component Members.
Therefore, pursuant to Rule 123 of the Rules of Procedure, it will be forwarded to its addressees and published, together with the names of its signatories, in the texts adopted for this part-session.
Mr President, I, too, would like to thank all the Members who signed Written Declaration No 75 on Camp Ashraf. This sends a very powerful message to the Iraqi authorities to lift the inhuman siege that they have applied against the 3 400 innocent people in Camp Ashraf over recent months. I really am grateful that more than half of the Members of this House have signed this declaration. It was only opened a month ago and that is a very rapid victory. Thank you very much indeed.
(Applause)